Case 3:19-cv-00959-JRK Document 21 Filed 09/29/20 Page 1 of 16 PageID 1226




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                      JACKSONVILLE DIVISION


  MARSHA LEE MARCUM,

                           Plaintiff,

  v.                                                                       Case No. 3:19-cv-959-J-JRK

  ANDREW M. SAUL,
  Commissioner of Social Security,

                           Defendant.


                                                                       1
                                          OPINION AND ORDER

                                                   I. Status

          Marsha Lee Marcum (“Plaintiff”) is appealing the Commissioner of the Social

  Security Administration’s (“SSA(’s)”) final decision denying her claims for disability income

  benefits (“DIB”) and supplemental security income (“SSI”). Plaintiff’s alleged inability to

  work is the result of a “hip problem,” a “knee problem,” an “ankle problem,” a “back

  problem,” a “neck problem,” “speech loss,” chronic obstruction pulmonary disease,

  emphysema, depression, and anxiety disorder. Transcript of Administrative Proceedings

  (Doc. No. 13; “Tr.” or “administrative transcript”), filed November 15, 2019, at 72, 86, 102,

  118, 239 (capitalization and emphasis omitted). Plaintiff filed an application for DIB on
                                                                                                                2
  December 20, 2017, alleging a disability onset date of December 25, 2013. Tr. at 214.


          1
                  The parties consented to the exercise of jurisdiction by a United States Magistrate Judge.
  See Notice, Consent, and Reference of a Civil Action to a Magistrate Judge (Doc. No. 12), filed November
  15, 2019; Reference Order (Doc. No. 14), entered November 18, 2019.
          2
                   Although actually completed on December 20, 2017, see Tr. at 214, the protective filing date
  of the application is listed elsewhere in the administrative transcript as December 19, 2017, see, e.g., Tr. at
  72.
Case 3:19-cv-00959-JRK Document 21 Filed 09/29/20 Page 2 of 16 PageID 1227




  On January 9, 2018, Plaintiff filed an application for SSI, alleging a disability onset date of
                                          3
  December 25, 2013. Tr. at 206. The applications were denied initially, Tr. at 71-84, 99,

  139, 140-42 (DIB); Tr. at 85-98, 100, 143, 144-46 (SSI), and upon reconsideration, Tr. at

  101-15, 133, 150, 151-56 (DIB); Tr. at 117-31, 134, 157-62, 163 (SSI).

          On March 18, 2019, an Administrative Law Judge (“ALJ”) held a hearing on

  Plaintiff’s claims during which he heard testimony from Plaintiff, who was represented by

  counsel, and a vocational expert (“VE”). See Tr. at 37-70. At the time of the hearing,

  Plaintiff was forty-two years old. Tr. at 45. The alleged disability onset date was amended

  to October 3, 2017. See Tr. at 41, 48, 327. On April 29, 2019, the ALJ issued a Decision

  on Plaintiff’s claims, finding Plaintiff not disabled through the date of the Decision. See Tr.

  at 19-31.

          Thereafter, Plaintiff requested review of the Decision by the Appeals Council, Tr. at

  203-05, and submitted additional evidence in the form of a brief authored by Plaintiff’s

  counsel, Tr. at 4, 5; see Tr. at 329-30 (brief). On June 19, 2019, the Appeals Council

  denied Plaintiff’s request for review, Tr. at 1-4, thereby making the ALJ’s Decision the final

  decision of the Commissioner. On August 19, 2019, Plaintiff commenced this action under

  42 U.S.C. §§ 405(g) and 1383(c)(3) by timely filing a Complaint (Doc. No. 1) seeking

  judicial review of the Commissioner’s final decision.




          3
                    Although actually completed on January 9, 2018, see Tr. at 206, the protective filing date of
  the application is listed elsewhere in the administrative transcript as December 19, 2017, see, e.g., Tr. at 86.


                                                       -2-
Case 3:19-cv-00959-JRK Document 21 Filed 09/29/20 Page 3 of 16 PageID 1228




          On appeal, Plaintiff makes three arguments: 1) “the ALJ erred in failing to give
                                                                    4
  substantial weight to [Christopher Scuderi, D.O.’s ] medical opinion”; 2) “the ALJ’s

  exclusion of limitations caused by [Plaintiff’s] severe impairments from the [residual

  functional capacity (‘RFC’)] is not supported by substantial evidence”; and 3) “the ALJ

  erred in failing to consider [Plaintiff’s] inability to pay for certain medical treatments.”

  Plaintiff’s Memorandum of Law in Support of Complaint and in Opposition to the

  Commissioner’s Decision (Doc. No. 17; “Pl.’s Mem.”), filed January 21, 2020, at 19-23 (first

  argument), 23-24 (second argument), 24 (third argument) (emphasis and some

  capitalization omitted). On April 16, 2020, Defendant filed a Memorandum in Support of

  the Commissioner’s Decision (Doc. No. 20; “Def.’s Mem.”) addressing Plaintiff’s

  arguments. After a thorough review of the entire record and consideration of the parties’

  respective memoranda, the undersigned finds that the Commissioner’s final decision is

  due to be reversed and remanded for reconsideration of Dr. Scuderi’s opinions, which will

  likely require a reevaluation of Plaintiff’s ability to afford treatment, as explained below.

          On remand, reconsideration of Dr. Scuderi’s opinions may impact the ALJ’s RFC

  determination (Plaintiff’s second argument). For this reason, the Court need not address

  the ALJ’s RFC determination. See Jackson v. Bowen, 801 F.2d 1291, 1294 n.2 (11th Cir.

  1986) (per curiam) (declining to address certain issues because they were likely to be

  reconsidered on remand); Demenech v. Sec’y of the Dep’t of Health & Human Servs., 913




          4
                   Dr. Scuderi is Plaintiff’s primary care physician. Tr. at 713. Dr. Scuderi (sometimes along
  with a physician’s assistant) has treated Plaintiff since March 2016. Tr. at 685 (March 21, 2016 treatment
  note indicating Plaintiff was a new patient); see Tr. at 615-99, 715-858, 877-1020 (treatment notes)
  (duplicates included). As Plaintiff’s primary care physician, he has treated Plaintiff for a number of ailments,
  including leg weakness, depression, and anxiety.

                                                       -3-
Case 3:19-cv-00959-JRK Document 21 Filed 09/29/20 Page 4 of 16 PageID 1229




  F.2d 882, 884 (11th Cir. 1990) (per curiam) (concluding that certain arguments need not

  be addressed when the case would be remanded on other issues).

                                           II. The ALJ’s Decision
                                                                             5
          When determining whether an individual is disabled, an ALJ must follow the five-

  step sequential inquiry set forth in the Code of Federal Regulations (“Regulations”),

  determining as appropriate whether the claimant (1) is currently employed or engaging in

  substantial gainful activity; (2) has a severe impairment; (3) has an impairment or

  combination of impairments that meets or medically equals one listed in the Regulations;

  (4) can perform past relevant work; and (5) retains the ability to perform any work in the

  national economy. 20 C.F.R. §§ 404.1520, 416.920; see also Phillips v. Barnhart, 357 F.3d

  1232, 1237 (11th Cir. 2004). The claimant bears the burden of persuasion through step

  four, and at step five, the burden shifts to the Commissioner. Bowen v. Yuckert, 482 U.S.

  137, 146 n.5 (1987).

          Here, the ALJ followed the five-step sequential inquiry. See Tr. at 21-30. At step

  one, the ALJ determined that Plaintiff “has not engaged in substantial gainful activity since
                                                            6
  December 25, 2013, the alleged onset date.” Tr. at 21 (emphasis and citation omitted).

  At step two, the ALJ found that Plaintiff “has the following severe impairments: generalized

  weakness of the lower extremities; mild spondylosis of the lumbar spine; chronic


          5
                   “Disability” is defined in the Social Security Act as the “inability to engage in any substantial
  gainful activity by reason of any medically determinable physical or mental impairment which can be
  expected to result in death or which has lasted or can be expected to last for a continuous period of not less
  than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).
          6
                 The ALJ used the original alleged disability onset date instead of the amended date of
  October 3, 2017. This appears to be a typographical error as the Decision focuses on evidence on or after
  October 3, 2017. See generally Tr. at 18-31. The ALJ’s error in this regard is therefore harmless, but the ALJ
  should nonetheless ensure he uses the correct disability onset date on remand.

                                                        -4-
Case 3:19-cv-00959-JRK Document 21 Filed 09/29/20 Page 5 of 16 PageID 1230




  obstructive pulmonary disease (COPD); a speech disorder; and a history of depression

  and anxiety.” Tr. at 21 (emphasis and citation omitted). At step three, the ALJ ascertained

  that Plaintiff “does not have an impairment or combination of impairments that meets or

  medically equals the severity of one of the listed impairments in 20 [C.F.R.] Part 404,

  Subpart P, Appendix 1.” Tr. at 22 (emphasis and citation omitted).

          The ALJ determined that Plaintiff has the following RFC:

          [Plaintiff can] perform less than the full range of light work as defined in 20
          [C.F.R. §§] 404.1567(b) and 416.967(b). Specifically, she has the ability to
          lift/carry and push/pull 20 pounds occasionally (up to one-third of the day),
          and 10 pounds frequently (up to two-thirds of the day), sit for four hours at a
          time and a total of eight hours during an eight-hour day, and stand and/or
          walk for two hours at a time and a total of six hours during an eight-hour day.
          She can occasionally climb ladders, stairs and ramps and occasionally
          balance, stoop, kneel, crouch, and crawl. She has no limitations regarding
          manipulation, vision, or communication but has environmental limitations
          precluding even moderate exposure to work hazards including unprotected
          heights and dangerous machinery. Mentally, she cannot perform complex
          tasks, but can perform simple, routine tasks consistent with unskilled work
          with concentration on those tasks for two-hour periods with normal breaks
          and a lunch.

  Tr. at 23 (emphasis omitted).

          At step four, the ALJ relied on the testimony of the VE and found that Plaintiff is

  “unable to perform any past relevant work.” Tr. at 29 (emphasis and citation omitted). At

  the fifth and final step of the sequential inquiry, after considering Plaintiff’s age (“37 years

  old, which is defined as a younger individual age 18-49, on the alleged disability onset
          7
  date”), education (“at least a high school education”), work experience, and RFC, the ALJ

  again relied on the testimony of the VE and found that “there are jobs that exist in



          7
                  On the amended alleged disability onset date, Plaintiff was forty years old and considered
  a younger individual. See Tr. at 71 (indicating date of birth); 20 C.F.R. §§ 404.1563(c), 416.963(c) (defining
  “younger person” as one under the age fifty).

                                                      -5-
Case 3:19-cv-00959-JRK Document 21 Filed 09/29/20 Page 6 of 16 PageID 1231




  significant numbers in the national economy that [Plaintiff] can perform,” Tr. at 29

  (emphasis and citation omitted), such as “Marker II”; “Assembler, Electrical Accessories

  I”; and “Blade Balancer,” Tr. at 30. The ALJ concluded that Plaintiff “has not been under a

  disability . . . from December 25, 2013[ ] through the date of th[e D]ecision.” Tr. at 30

  (emphasis and citation omitted).

                                   III. Standard of Review

         This Court reviews the Commissioner’s final decision as to disability pursuant to 42

  U.S.C. §§ 405(g) and 1383(c)(3). Although no deference is given to the ALJ’s conclusions

  of law, findings of fact “are conclusive if . . . supported by ‘substantial evidence.’” Doughty

  v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001) (citing Falge v. Apfel, 150 F.3d 1320, 1322

  (11th Cir. 1998)). “Substantial evidence is something ‘more than a mere scintilla, but less

  than a preponderance.’” Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005) (quoting

  Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987)). The substantial evidence standard

  is met when there is “such relevant evidence as a reasonable mind might accept as

  adequate to support a conclusion.” Falge, 150 F.3d at 1322 (quoting Richardson v.

  Perales, 402 U.S. 389, 401 (1971)); see also Biestek v. Berryhill, 139 S.Ct. 1148, 1154

  (2019); Samuels v. Acting Comm’r of Soc. Sec., 959 F.3d 1042, 1045 (11th Cir. 2020)

  (citation omitted). It is not for this Court to reweigh the evidence; rather, the entire record

  is reviewed to determine whether “the decision reached is reasonable and supported by

  substantial evidence.” Cornelius v. Sullivan, 936 F.2d 1143, 1145 (11th Cir. 1991) (citation

  omitted). The decision reached by the Commissioner must be affirmed if it is supported by

  substantial evidence—even if the evidence preponderates against the Commissioner’s



                                               -6-
Case 3:19-cv-00959-JRK Document 21 Filed 09/29/20 Page 7 of 16 PageID 1232




  findings. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158-59 (11th Cir. 2004) (per

  curiam).

                                        IV. Discussion

  A. Parties’ Arguments

         Plaintiff argues that “[i]n rejecting Dr. Scuderi’s opinion, the ALJ erroneously

  asserted that ‘there is nothing in the record to explain [Plaintiff’s] reported weakness’ which

  required the use of a walker or a cane.” Pl.’s Mem. at 20 (quoting Decision). According to

  Plaintiff, “the record is replete with such evidence.” Id. Plaintiff also contends the ALJ erred

  in not evaluating or mentioning the Third-Party Adult Function Report from Plaintiff’s

  husband. Id. at 22-23.

         Responding, Defendant asserts that “[w]hile Plaintiff may not agree with the ALJ’s

  evaluation and final decision, Plaintiff cannot ask this Court to reweigh the evidence or

  substitute its judgment for the ALJ’s judgment.” Def.’s Mem. at 13 (citation omitted).

  Defendant argues that substantial evidence supports the ALJ’s findings on “Plaintiff’s

  conservative treatment, the mild findings in the objective testing, and the lack of evidence

  supporting Plaintiff’s alleged weakness.” Id. at 12 (citation omitted).

  B. Applicable Law

         The SSA revised the rules regarding the evaluation of medical evidence for claims

  filed on or after March 27, 2017. See Revisions to Rules Regarding the Evaluation of

  Medical Evidence, 82 Fed. Reg. 5,844-01, 5,844 (Jan. 18, 2017). Because Plaintiff filed




                                                -7-
Case 3:19-cv-00959-JRK Document 21 Filed 09/29/20 Page 8 of 16 PageID 1233




  her claim after that date, the undersigned applies the revised rules and Regulations in
                                                  8
  effect at the time of the ALJ’s Decision.

          Under the new rules and Regulations, an ALJ need not “defer or give any specific

  evidentiary weight, including controlling weight, to any medical opinion(s) . . . , including
                                                                                                               9
  those from [the claimant’s] medical sources.” 20 C.F.R. §§ 404.1520c(a), 416.920c(a).

  The following factors are relevant in determining the weight to be given to a medical

  opinion: (1) “[s]upportability”; (2) “[c]onsistency”; (3) “[r]elationship with the claimant”;

  (4) “[s]pecialization”; and (5) other factors, such as “evidence showing a medical source

  has familiarity with the other evidence in the claim or an understanding of [the SSA’s]

  disability     program’s       policies      and      evidentiary       requirements.”        20     C.F.R.

  §§ 404.1520c(c), 416.920c(c). Supportability and consistency are the most important

  factors, and the ALJ must explain how these factors were considered. 20 C.F.R.

  §§ 404.1520c(b)(2), 416.920c(b)(2). Generally, the ALJ is not required to explain how he or

  she evaluated the remaining factors. 20 C.F.R. §§ 404.1520c(b)(2), 416.920c(b)(2).



          8
                    In making her argument on the ALJ’s assessment of Dr. Scuderi’s opinions, Plaintiff
  recognizes that the Regulations were revised, see Pl.’s Mem. at 21-22, but applies the treating physician
  rule adopted by the United States Court of Appeals for the Eleventh Circuit, see id. at 19-20. Defendant
  urges the Court to give Chevron deference to the new rules and apply them, rather than the Eleventh Circuit’s
  treating physician rule. See Chevron U.S.A., Inc. v. Nat. Res. Def. Council, 467 U.S. 837, 842-44 (1984)
  (establishing two-step process for analyzing agency’s regulatory construction of statute it administers). Even
  if the treating physician rule applies, the matter would nonetheless be due to be reversed and remanded
  under that rule as well. The Court thus need not address Defendant’s argument on Chevron deference. See
  Jackson, 801 F.2d at 1294 n.2; Demenech, 913 F.2d at 884.
          9
                    “A medical opinion is a statement from a medical source about what [the claimant] can still
  do despite [his or her] impairment(s) and whether [the claimant] ha[s] one or more impairment-related
  limitations or restrictions in the following abilities:” 1) the “ability to perform physical demands of work
  activities”; 2) the “ability to perform mental demands of work activities”; 3) the “ability to perform other
  demands of work, such as seeing, hearing, or using other senses”; and 4) the “ability to adapt to
  environmental conditions.” 20 C.F.R. §§ 404.1513(a)(2), 416.913(a)(2); see also 20 C.F.R.
  §§ 404.1502, 416.902 (defining “[a]cceptable medical sources”).

                                                      -8-
Case 3:19-cv-00959-JRK Document 21 Filed 09/29/20 Page 9 of 16 PageID 1234




  However, if the ALJ “find[s] that two or more medical opinions . . . about the same issue are

  both equally well-supported . . . and consistent with the record . . . but are not exactly the

  same, [the ALJ must] articulate how [he or she] considered the other most persuasive

  factors . . . .” 20 C.F.R. §§ 404.1520c(b)(3), 416.920c(b)(3).

         When a medical source provides multiple opinions, the ALJ is also not required to

  articulate how he or she evaluated each medical opinion individually. 20 C.F.R.

  §§ 404.1520c(b)(1), 416.920c(b)(1). Instead, the ALJ must “articulate how [he or she]

  considered the medical opinions . . . from that medical source together in a single analysis

  using the factors listed [above], as appropriate.” 20 C.F.R. §§ 404.1520c(b)(1),

  416.920c(b)(1).

  C. Analysis

         On January 19, 2018, Dr. Scuderi completed a Physical Assessment containing

  opinions about the effects of Plaintiff’s physical impairments on Plaintiff’s ability to perform

  work-related functions. See Tr. at 706-07. Dr. Scuderi opined in relevant part that Plaintiff

  can stand for only one hour in an eight-hour workday, that she would need to take

  unscheduled one-hour breaks during an eight-hour workday, and that she would be absent

  from work more than four times per month due to her impairments or treatments. Tr. at

  706-07. Dr. Scuderi also opined that Plaintiff would need to recline or lie down during a

  hypothetical eight-hour workday in excess of the typical fifteen-minute break in the

  morning, the thirty- to sixty-minute lunch break, and the typical fifteen-minute break in the

  afternoon. Tr. at 706.

         The ALJ found that Dr. Scuderi’s opinions were “not persuasive” and explained the

  supportability and consistency factors as follows. Tr. at 28. The ALJ stated Dr. Scuderi’s

                                                -9-
Case 3:19-cv-00959-JRK Document 21 Filed 09/29/20 Page 10 of 16 PageID 1235




  opinions are “inconsistent with the limited objective medical evidence and conservative

  treatment.” Tr. at 28. According to the ALJ, the limitations opined by Dr. Scuderi “are

  completely inconsistent with the objective medical testing, which failed to show anything

  more than mild spondylosis of the lumbar spine and fails to provide a reason for the need

  for a walker.” Tr. at 28 (citation omitted). The ALJ found that “[t]here is nothing in the record

  to   explain   Plaintiff’s   reported   weakness[,]     and    diagnostic     testing,    including

  electrodiagnostic testing, has been completely normal.” Tr. at 28.

         Upon review of the record and due consideration, the undersigned finds that the

  ALJ erred in his assessment of Dr. Scuderi’s opinions for the reasons below.

         The ALJ’s finding that “nothing in the record” explains the weakness in Plaintiff’s

  lower extremities, Tr. at 28 (emphasis added), is not supported by substantial evidence.

  As Plaintiff points out, medical records show that Plaintiff’s gait, ambulation, and balance

  are impaired, that she used a walker for much of the relevant period, and that she now

  uses cane. See, e.g., Tr. at 538-39 (October 4, 2017 physical therapy treatment note

  indicating that Plaintiff’s transfers, gait, activity tolerance, and balance are impaired; that

  Plaintiff’s sensation was “decreased [to] light touch and tingling [was] reported in L4-L5

  dermatomes”; that Plaintiff “ambulated 50 ft with Rolling Walker, gait belt, Contact Guard

  Assist (CGA)”; and describing her gait quality as, “[D]ecreased gait speed, foot clearance
                                                                                      10
  (L worse than R), step length, increased time, decreased hip flexion”);                  Tr. at 786

  (October 5, 2017 physical therapy treatment note indicating Plaintiff “ambulated 100 ft with

  Rolling Walker, gait belt, Contact Guard Assist (CGA)”; describing her gait quality as,


         10
                 The administrative transcript contains duplicates of a number of progress notes. The
  undersigned does not cite duplicates in this Opinion and Order, unless otherwise noted.

                                                 - 10 -
Case 3:19-cv-00959-JRK Document 21 Filed 09/29/20 Page 11 of 16 PageID 1236



                                        11                                12
  “[S]low cadence, narrow BOS,[ ] decreased B step length”;                    and indicating that physical

  therapist recommended a rolling walker); Tr. at 633, 637 (November 3, 2017 progress note

  indicating Plaintiff ambulated with a walker and had an abnormal gait); Tr. at 621, 630

  (January 19, 2018 and December 18, 2017 progress notes indicating Plaintiff’s gait was

  “slow with walker” (emphasis omitted)); Tr. at 621 (January 19, 2018 progress note

  indicating Plaintiff had an ataxic gait); Tr. at 720 (February 19, 2018 progress note

  indicating Plaintiff’s gait was “slow but improved with walker” (emphasis omitted)); Tr. at

  878, 882 (April 27, 2018 progress note indicating Plaintiff had an abnormal gait and her

  gait was “slow and steady with walker” (emphasis omitted)); Tr. at 866 (May 10, 2018 pain

  management treatment note indicating Plaintiff had “decrease[d] sensation to light touch

  left L4/L5 dermatomal distribution compared to the right” and was positive for clonus in the

  left ankle); Tr. at 1014 (January 30, 2019 emergency department note indicating Plaintiff
                              13
  ambulated with a cane).          Progress notes also show decreased strength in Plaintiff’s lower

  extremities. See, e.g., Tr. at 538-39, 560 (October 4, 2017); Tr. at 621 (January 19, 2017);

  Tr. at 630 (December 19, 2017).

          Assuming the ALJ found that this evidence—some of which could be tied to

  Plaintiff’s subjective complaints—is not “entirely consistent” with the rest of the evidence,

  the undersigned is unable to determine whether this finding is supported by substantial


          11
                  “BOS” likely stands for base of support.
          12
                  It appears the “B” in the phrase “decreased B step length” was added in error, and the author
  of the progress note likely intended to write, “decreased step length.”
          13
                  At the hearing, Plaintiff presented with a cane, which she said she started using about six
  months prior to the hearing—around September 2018. Tr. at 50. February 2018 progress notes show she
  was “working towards using a cane.” See Tr. at 715.


                                                     - 11 -
Case 3:19-cv-00959-JRK Document 21 Filed 09/29/20 Page 12 of 16 PageID 1237




  evidence. Tr. at 25 (finding Plaintiff’s “statements concerning the intensity, persistence and

  limiting effects of [her] symptoms are not entirely consistent with the medical evidence and
                                                                                    14
  other evidence in the record as explained in th[e D]ecision”).                         Although the ALJ

  referenced some of the above medical notations regarding Plaintiff’s gait, ambulation,

  balance, and strength, he did not articulate specifically any inconsistencies between them

  and the other evidence of record, nor is the inconsistency obvious. To the extent the ALJ

  found them to be inconsistent with the objective evidence, the Eleventh Circuit has

  “emphatically rejected the notion that to be disabling subjective claims of pain must be

  supported by objective medical evidence or by clinical or laboratory findings.” Wiggins v.

  Schweiker, 679 F.2d 1387, 1390 (11th Cir. 1982) (citation omitted); see also 20 C.F.R.

  §§ 404.1529(c)(2), 416.929(c)(2) (providing that ALJ “will not reject [a claimant’s]

  statements about the intensity and persistence of [his or her] pain or other symptoms or

  about the effect [his or her] symptoms have on [his or her] ability to work . . . solely

  because the available objective medical evidence does not substantiate [the claimant’s]

  statements”).

          Similarly, because of the subjective nature of Plaintiff’s physical impairments

  (particularly, her “generalized weakness of the lower extremities,” Tr. at 21 (emphasis




          14
                    “When evaluating a claimant’s subjective symptoms, the ALJ must consider such things
  as: (1) the claimant’s daily activities; (2) the nature, location, onset, duration, frequency, radiation, and
  intensity of pain and other symptoms; (3) precipitating and aggravating factors; (4) adverse side-effects of
  medications; and (5) treatment or measures taken by the claimant for relief of symptoms.” Davis v. Astrue,
  287 F. App’x 748, 760 (11th Cir. 2008) (citing 20 C.F.R. § 404.1529(c)(3)(i)-(vi)). To reject a claimant’s
  assertions of subjective symptoms, “explicit and adequate reasons” must be articulated by the ALJ. Wilson
  v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002); see also Dyer, 395 F.3d at 1210; Marbury v. Sullivan, 957
  F.2d 837, 839 (11th Cir. 1992).


                                                     - 12 -
Case 3:19-cv-00959-JRK Document 21 Filed 09/29/20 Page 13 of 16 PageID 1238




  omitted)), the ALJ’s heavy reliance on the inconsistencies between Dr. Scuderi’s opinions

  and the objective evidence is insufficient.

          The only other evidence the ALJ found to be inconsistent with Dr. Scuderi’s opined

  limitations—Plaintiff’s conservative treatment—is insufficient for this Court to find that

  substantial evidence supports the ALJ’s assessment of Dr. Scuderi’s opinions. Tr. at 28.

  The record, including Plaintiff’s testimony, shows that Plaintiff did not have insurance and

  could not afford treatment during much of the relevant period. See Tr. at 758 (October

  2017 telephone encounter note indicating nurse had an “extensive discussion with

  [Plaintiff’s] husband re: options of care” during which the husband reported he has health
                                                                  15
  insurance but cannot afford coverage for Plaintiff);                 Tr. at 615 (January 2018 progress

  note indicating Plaintiff “now has insurance”); Tr. at 52 (Plaintiff testifying she lost her

  insurance coverage the week after she started pain management, which was on May 10,

  2018, see Tr. at 864); Tr. at 961 (July 2018 progress note indicating Plaintiff “recently lost

  her insurance and thus has not been able to go back to see her pulmonologist or PCP”);

  Tr. at 972 (October 2018 progress note indicating Plaintiff “has no insurance and no [PCP]

  so it is hard to get care”); Tr. at 1008 (January 2019 progress note indicating Plaintiff “does

  not have insurance so she can[not] pay a self[-]pay fee”). The record also shows that

  Plaintiff did not qualify for medical financial assistance. See Tr. at 758 (October 2017

  telephone encounter note indicating husband reported Plaintiff had a “Shands Card” but

  because of his fifty-cent hourly pay raise, “she lost her card”); Tr. at 52 (Plaintiff testifying


          15
                     During this October 2017 phone call, Plaintiff’s husband stated he might be able afford to
  pay for Plaintiff’s follow-up visit with her primary care physician the following week. Tr. at 758. He reported,
  however, that he was “a little short of work [hours]” that week because he was “attending to [Plaintiff’s] needs
  while she was hospitalized . . . .” Tr. at 758.

                                                       - 13 -
Case 3:19-cv-00959-JRK Document 21 Filed 09/29/20 Page 14 of 16 PageID 1239




  she had a Shands Card “years ago,” but when her husband got a fifty-cent raise, “they

  dropped [her]”); Tr. at 52 (Plaintiff testifying she “tried the We Care program” but did not

  qualify). Moreover, according to the May 10, 2018 pain management treatment note,

  Plaintiff was scheduled for medial branch block injections in her cervical spine, and lumbar

  injections would be considered in the future. Tr. at 867. It does not appear from the

  administrative transcript that Plaintiff ever underwent either of these injections. Evidently,

  she did not return to pain management because, as noted above, she lost her insurance

  shortly after her first appointment with pain management. See Tr. at 52, 961.

         Before assessing Dr. Scuderi’s opinions, the ALJ summarized some of the evidence

  about Plaintiff’s lack of insurance. See Tr. at 27. In assessing Plaintiff’s mental health

  impairments, the ALJ found that “[h]er use of cigarettes and marijuana is inconsistent with

  her reported inability to afford a psychiatric counselor or ongoing use of psychiatric

  medications, which she has stopped using.” Tr. at 28. This reason, however, is not

  supported by substantial evidence. Plaintiff testified that she smokes marijuana but that a

  friend provides her with the marijuana at no cost. Tr. at 69. The ALJ actually acknowledged

  that Plaintiff testified she did not pay for the marijuana, see Tr. at 22, 24, so it is unclear

  why he found Plaintiff’s use of marijuana to be inconsistent with her alleged inability to

  afford treatment. There is also no indication that the ALJ rejected this portion of Plaintiff’s

  testimony. Accordingly, to the extent the ALJ found that Plaintiff’s inability to afford




                                               - 14 -
Case 3:19-cv-00959-JRK Document 21 Filed 09/29/20 Page 15 of 16 PageID 1240




  treatment was not the reason for the conservative nature of her treatment, this finding is
                                                   16
  not supported by substantial evidence.

          On remand, the ALJ shall reconsider Dr. Scuderi’s opinions, taking into account the

  record as a whole, including the reasons for Plaintiff’s conservative treatment, and not just

  the objective evidence. In doing so, the ALJ should also consider the function report

  completed by Plaintiff’s husband on January 24, 2018. See Tr. at 318-25 (third-party

  function report); supra p. 7 (Plaintiff’s argument regarding the third-party function report).

                                                V. Conclusion

          In light of the foregoing, it is

          ORDERED:

          1.       The Clerk of Court is directed to enter judgment pursuant to sentence four of

  42 U.S.C. § 405(g), and pursuant to § 1383(c)(3), REVERSING the Commissioner’s final

  decision and REMANDING this matter with the following instructions:

                   (A)     Reevaluate the opinions of Dr. Christopher Scuderi, considering the

                           record as a whole (including Plaintiff’s husband’s third-party function

                           report), and clearly articulating, if appropriate, any inconsistencies

                           between the opinions and the record;

                   (B)     If appropriate, reevaluate the reasons for Plaintiff’s conservative

                           treatment (e.g., her lack of insurance);


          16
                      Because in making his disability finding the ALJ did not substantially rely on Plaintiff’s
  noncompliance with or lack of treatment, the ALJ’s error in considering Plaintiff’s ability to afford treatment
  is not in itself a basis for reversal. See Dawkins v. Bowen, 848 F.2d 1211, 1213-14 (11th Cir. 1988) (stating
  that when an ALJ’s finding that a claimant is not disabled is “inextricably tied to [a] finding of noncompliance,”
  an ALJ is required to determine whether the claimant’s “poverty excuses noncompliance”). The ALJ’s error
  in this regard, however, is nonetheless one of the reasons why the ALJ’s assessment of Dr. Scuderi’s
  opinions is not supported by substantial evidence.

                                                        - 15 -
Case 3:19-cv-00959-JRK Document 21 Filed 09/29/20 Page 16 of 16 PageID 1241




               (C)    If appropriate, address the other issues raised by Plaintiff in this

                      appeal; and

               (D)    Take such other action as may be necessary to resolve these claims

                      properly.

        2.     The Clerk is further directed to close the file.

        3.     In the event benefits are awarded on remand, Plaintiff’s counsel shall ensure

  that any § 406(b) fee application be filed within the parameters set forth by the Order

  entered in Case No. 6:12-mc-124-Orl-22 (In Re: Procedures for Applying for Attorney’s

  Fees Under 42 U.S.C. §§ 406(b) and 1383(d)(2)).

        DONE AND ORDERED in Jacksonville, Florida on September 29, 2020.




  bhc
  Copies to:
  Counsel of Record




                                              - 16 -
